In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                   No. 02-21-00182-CV

FABIAN THOMAS, Appellant                     §    On Appeal from the 367th District
                                                  Court

                                             §    of Denton County (20-6807-462)
V.
                                             §    March 3, 2022

                                             §    Memorandum Opinion by Justice
DENISE DANIEL, Appellee                           Birdwell

                                      JUDGMENT

         This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for entry of a clarifying

order.

         It is further ordered that appellee Denise Daniel shall pay all costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Wade Birdwell
                                            Justice Wade Birdwell